Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 05/13/2022 has been entered.  Claims 1-16 have been amended.  No claims have been added or cancelled.  Claims 1-16 are still pending in this application, with claims 1, 9 and 16 being independent.

Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are moot based on new grounds of rejections (i.e. rejections under 35 USC 112).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the claim limitation "…arranging a first frequency domain of first subcarriers and a second frequency domain of second subcarriers based on a mirror point having a frequency of zero, wherein the first frequency domain and the second frequency domain are each positioned at a positive frequency domain or a negative frequency domain…" renders the claim indefinite because due to the presence of alternative language and  it is unclear how the subcarriers are arranged.  From the claim language, it can be interpreted that “the first frequency domain and the second frequency domain are each positioned at a positive frequency domain” or “the first frequency domain and the second frequency domain are each positioned at a negative frequency domain”.  However, either of these arrangements are unclear considering that the arrangement is “based on a mirror point having a frequency of zero”.  The claim language as presented renders the claim indefinite.  Applicant is advised to revise the claim language to properly reflect the intended claimed invention.

Regarding independent claim 1, the claimed subject matter “wherein the arranging comprises asymmetrically arranging the first frequency domain of the first subcarriers and the second frequency domain of the second subcarriers based on the mirror point…” renders the claim indefinite because certain claim limitations are contradictory to each other.  It appears that the claim limitation “asymmetrically arranging the first frequency domain of the first subcarriers and the second frequency domain of the second subcarriers” and “the mirror point (having a frequency of zero)” are contradictory to each other.  It is unclear how an arrangement is “asymmetric” if it is based on “a mirror point”.  If an arrangement is based on a “mirror point” or “mirror image” or “mirror reflection”, the arrangement will be an identical representation of another (i.e. mirrored arrangement) and thereby yielding a “symmetric” representation of the other.  The claim language as presented renders the claim indefinite.  Applicant is advised to revise the claim language to properly reflect the intended claimed invention.

Regarding independent claim 9 and 16, these independent claims include at least one of the claim limitations as discussed above with respect to independent claim 1.  Thus, the Examiner applies the same rejections with respect to claim 1. 

Dependent claims 2-8 and 10-15 are rejected based on the same reasoning as presented above by virtue of their dependencies with their respective independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120057872 A1 – relates to receiving an asymmetrically clipped optical orthogonal frequency-division multiplexing (ACO-OFDM) signal.
US 20110103333 A1 - elates to a radio communication system. In particular, it pertains to carrier aggregation of OFDM (Orthogonal Frequency Division Multiplexing) carriers comprising subcarriers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413